Exhibit 10.9

 

THRIFT PLAN RESTORATION PLAN

FOR SALARIED EMPLOYEES OF LUFKIN INDUSTRIES, INC.

 

1. Introduction

 

The following are the provisions of the THRIFT PLAN RESTORATION PLAN FOR
SALARIED EMPLOYEES OF LUFKIN INDUSTRIES, INC. (hereinafter referred to as the
“Restoration Plan”) which is being established by Lufkin Industries, Inc.
(hereinafter referred to as the “Company”), effective as of January 1, 1991, in
order to provide for the payment of retirement and retirement related benefits
to a certain select group of highly compensated employees who are participants
in the THRIFT PLAN FOR SALARIED EMPLOYEES OF LUFKIN INDUSTRIES, INC.
(hereinafter referred to as the “Basic Plan”) as in effect from time to time on
and after the effective date hereof and whose contributions and benefits under
the Basic Plan are restricted by application of the limitations of any of the
following sections of the Internal Revenue Code of 1986, as amended (hereinafter
referred to as the “Code”): Section 401(a)(l7), Section 401(k)(3), Section
401(m), Section 402(g) or Section 415. The Company intends and desires by the
adoption of this Restoration Plan to recognize the value to the Company of the
past and present services of its employees covered by the Restoration Plan and
to encourage and assure their continued service to the Company by making more
adequate provision for their future retirement security.

 

2. Definitions

 

As used herein, the term “Participant” means an individual who has become a
participant in this Restoration Plan in accordance with the provisions of
Section 4 hereof and whose interest hereunder has not been fully paid. The term
“Employer” shall include the Company and any other incorporated or
unincorporated trade or business which may adopt this Restoration Plan in
accordance with the provisions of Section 17 hereof. The term “Compensation”
shall have the meaning assigned in the Basic Plan except that it shall be
determined without regard to the dollar limit required by Section 401(a)(l7) of
the Code and before any deferred cash contributions under this Restoration Plan.
All other terms used in this Restoration Plan shall have the same meaning
assigned to them under the provisions of the Basic Plan unless otherwise
qualified by the context.

 

3. Administration

 

This Restoration Plan shall be administered by a committee appointed by the
Board of Directors of the Company from time to time (hereinafter referred to as
the “Committee”). The Committee shall administer the Restoration Plan in a
manner consistent with the administration of the Basic Plan, as from time to
time amended and in effect, except that this Restoration Plan shall be
administered as an unfunded plan that is not intended to meet the qualification
requirements of Section



--------------------------------------------------------------------------------

- 2 -

 

401 of the Code. The Committee shall have full power and authority to interpret,
construe, and administer this Restoration Plan and the Committee’s
interpretations and construction thereof, and actions thereunder, including the
amount or recipient of the payment to be made therefrom, shall be binding and
conclusive on all persons for all purposes, subject to any rights of the
Participant to make a claim under Title I of the Employee Retirement Income
Security Act of 1974.

 

4. Eligibility

 

A Salaried Employee of an Employer that has adopted this Restoration Plan, (a)
who is a “highly compensated employee” (within the meaning of Section 414(q) of
the Code) for the applicable Plan Year, (b) who is a Participant in the Basic
Plan and (c) whose Salary Deferral Contributions and/or allocated portion of the
Employer Contributions under the Basic Plan are limited for such Plan Year due
to the provisions of either Section 401(a)(17), Section 40l(k)(3), Section
401(m), Section 402(g) or Section 415 of the Code, shall be eligible to
participate in this Restoration Plan for such Plan Year. In no event shall an
Employee who is not a Participant in the Basic Plan be eligible to participate
under this Restoration Plan.

 

5. Participant’s Salary Deferral Contributions

 

Each eligible Employee may become a Participant by electing to defer a portion
of his Compensation under this Restoration Plan for the Plan Year by entering
into a salary deferral agreement with his Employer under which he agrees to
defer a portion of his future Compensation. The amount of Compensation that is
deferred by the Participant pursuant to such agreement (herein referred to as
the Participant’s “Restoration Salary Deferral Contributions”) shall be subject
to a maximum equal to the excess, if any, of (i) 12% of his Compensation for the
applicable month of the Plan Year over (ii) the maximum Salary Deferral
Contribution that he is entitled to make under the Basic Plan for such month of
the Plan Year. A Participant may at any time change the specified amount of his
future deferrals of Compensation under this Restoration Plan, subject to the
above maximum rate, by entering into a new salary deferral agreement with his
Employer with respect to such future deferrals.

 

6. Employer’s Matching Contribution Amount

 

The Employer shall provide a matching contribution amount for each Participant
in this Restoration Plan as of each Valuation Date subsequent to the effective
date of the Restoration Plan in an amount equal to the excess of (a) the amount
of the Employer Contributions that would have been credited to the Employer
Contribution Account of the Participant under the Basic Plan as of such
Valuation Date if (i) contributions to the Basic Plan were not restricted due to
the limitations imposed by Sections 401(a)(17), 401(k)(3), 401(m), 402(g), and
415 of the Internal

 

 



--------------------------------------------------------------------------------

- 3 -

 

Revenue Code and (ii) the Restoration Plan Salary Deferral Contributions of the
Participant were added to his Salary Deferral Contributions under the Basic Plan
for the valuation period just ended over (b) the amount of the Employer
Contributions that are allocated to his Employer Contribution Account under the
Basic Plan as of such Valuation Date.

 

7. Establishment of Reserve Accounts

 

An Employer shall establish and maintain on its books and records for each of
its Salaried Employees who is a Participant in this Restoration Plan two
separate liability accounts, called the “Salary Deferral Contribution Reserve
Account” and the “Employer Contribution Reserve Account,” respectively. Such
accounts shall be identified on the books and records of the Employer as a
contingent liability of the Employer to the Participant. Each separate liability
account shall be divided into separate investment fund reserve subaccounts as
are required to reflect the applicable Interest Accumulation Factors described
below.

 

The Employer shall credit the amount of the Restoration Plan Salary Deferral
Contributions of a Participant to his Salary Deferral Contribution Reserve
Account no later than the Valuation Date next following the applicable payroll
period for which his Compensation was reduced. The Restoration Plan Salary
Deferral Contributions shall be credited among the investment fund reserve
subaccounts in accordance with the Participant’s current Investment Fund
election for Salary Deferral Contributions under the Basic Plan. After crediting
the amount of the Restoration Plan Salary Deferral Contributions for the
valuation period just ended, the investment fund reserve subaccounts in the
Salary Deferral Contribution Reserve Account shall also be credited as of such
Valuation Date with an amount determined by multiplying the average account
balance during the valuation period just ended by the applicable Interest
Accumulation Factor that applies on the current Valuation Date.

 

The Interest Accumulation Factor (herein referred to as the “Interest
Accumulation Factor”) that applies on any given Valuation Date to an investment
fund reserve subaccount shall be equal to the rate of return that would have
been earned by such contributions as of such Valuation Date for the valuation
period just ended under the Investment Fund that would have applied under the
Basic Plan if such contributions had been invested in the Investment Fund being
maintained under the Basic Plan on the Valuation Date on which the contributions
are credited under this Restoration Plan.

 

The Employer shall credit to the Employer Contribution Reserve Account of the
Participant as of each Valuation Date an amount equal to the matching
contribution amount to which he is entitled as determined under Section 6 hereof
as of such Valuation Date. The Employer Contribution shall be credited among the

 

 



--------------------------------------------------------------------------------

- 4 -

 

investment fund reserve subaccounts in accordance with the Participant’s current
Investment Fund election for Employer Contributions under the Basic Plan. After
crediting the Employer Contribution Reserve Account with the matching
contribution amount for the valuation period just ended, the Employer
Contribution Reserve Account shall be credited as of such Valuation Date with an
amount determined by multiplying the average account balance during the
valuation period just ended by the applicable Interest Accumulation Factor that
applies on the current Valuation Date.

 

8. Excess Contributions Refunded Under Basic Plan

 

In the event that a Participant receives a distribution under the Basic Plan due
to an “excess contribution” (as such term is defined in the Code), the
Participant may enter into a salary deferral agreement with his Employer under
which he agrees to reduce his Compensation each payroll period by a specified
amount until the total is equal to the amount of such distribution that he
received from the Basic Plan. If the Participant makes such an election, an
amount equal to such amount by which his Compensation is reduced shall be
credited to his Salary Deferral Contribution Reserve Account under this
Restoration Plan as of the Valuation Date following the applicable payroll
period for which his Compensation was reduced but the salary reductions credited
to such subaccount shall be ignored or excluded from Restoration Plan Salary
Deferral Contributions for the purposes of determining the amount to be credited
to the Employer Contribution Reserve Account under Section 6 above. The salary
deferral contribution shall be credited among the investment fund reserve
subaccounts in accordance with the Participant’s current Investment Fund
election for Salary Deferral Contributions under the Basic Plan. After crediting
the amount of the salary reductions attributable to “excess contributions”
distributed to the Participant for the valuation period just ended, the
investment fund reserve subaccounts in the Salary Deferral Contribution Reserve
Account shall also be credited as of such Valuation Date with an amount
determined by multiplying the average account balance during the valuation
period just ended by the applicable Interest Accumulation Factor that applies on
the current Valuation Date.

 

The maximum percentage of Compensation that may be deferred by the Participant
pursuant to a salary deferral agreement described in Section 5 hereof shall be
determined without regard to the percentage of Compensation that is deferred by
the Participant pursuant to this Section 8.

 

9. Amount of Benefit

 

The benefit payable to Participant or his Beneficiary or Beneficiaries under
this Restoration Plan shall be an amount equal to the sum of:

 

 



--------------------------------------------------------------------------------

- 5 -

 

  (1) 100% of the balance in his Salary Deferral Contribution Reserve Account as
of the Valuation Date coincident with or next following the date of termination
of his service; and

 

  (2) an amount equal to the vested interest, if any, of the balance in his
Employer Contribution Reserve Account, determined as follows:

 

  (a) if the Participant had attained the age of 65 years as of the date of
termination of his service or if his service is terminated as a result of his
death or Total and Permanent Disability, his vested interest in his Employer
Contribution Reserve Account shall be equal to:

 

  (i) 100%;

 

multiplied by

 

  (ii) the balance in his Employer Contribution Reserve Account as of the
Valuation Date coincident with or next following the date of termination of his
service; or

 

  (b) if the Participant had not attained the age of 65 years as of the date of
termination of his service and his service is terminated for any reason other
than his death or Total and Permanent Disability, his vested interest in his
Employer Contribution Reserve Account shall be equal to the product of:

 

  (i) the Participant’s Vested Percentage as specified in the schedule below
based upon his number of years of “Vesting Service” (as defined in the Basic
Plan) as of the date of termination of his service;

 

multiplied by

 

  (ii) the balance in his Employer Contribution Reserve Account as of the
Valuation Date coincident with or next following the date of termination of his
service:



--------------------------------------------------------------------------------

- 6 -

 

Number of Years of Vesting

Service as of Date of

Termination of Service

--------------------------------------------------------------------------------

   Vested
Percentage


--------------------------------------------------------------------------------

 

Less than 3

   0 %

3

   20 %

4

   40 %

5

   60 %

6

   80 %

7 or more

   100 %

 

The noninvested interest, if any, in a Participant’s Employer Contribution
Reserve Account to which he is not entitled as of the date of termination of his
service because his Vested Percentage as determined above is less than 100%
shall be debited from his Employer Contribution Reserve Account and forfeited.
All forfeitures shall be considered as an advance upon the Employer’s
obligations under Section 6 hereof, or if no further contributions are to be
made thereunder by the Employer, shall be credited to the Employer.

 

10. Payment of Benefits

 

The benefits payable to a Participant or, if the Participant is not living, to
his Beneficiary, under this Restoration Plan shall be paid as soon as
administratively feasible following the Valuation Date coincident with or next
following the date of the Participant’s retirement or other termination of
service and shall be paid in cash in accordance with the Participant’s
irrevocable election made under such agreement either (i) in a single-sum amount
or (ii) in quarterly or annual installments over a period not to exceed 10
years. The Beneficiary or Beneficiaries of a Participant under the Basic Plan
shall be the Beneficiary or Beneficiaries of such Participant under this
Restoration Plan unless a specific designation of Beneficiary is made with
respect to the benefits payable under this Restoration Plan in accordance with
such procedures as may be specified by the Committee. For the purposes of this
Restoration Plan, a Participant’s service with an Employer shall not be
considered to have terminated so long as such Participant is in the employment
of a Controlled Group Member.

 

No in-service withdrawals or Participant loans are available under this
Restoration Plan.

 

 



--------------------------------------------------------------------------------

- 7 -

 

All benefits payable under this Restoration Plan to or on behalf of Participants
who are Employees of a particular Employer shall be paid from the general assets
of that Employer. An Employer shall not be required to set aside any funds to
discharge its obligations hereunder, but the Employer may set aside such funds
if it chooses to do so. Any and all funds so set aside shall remain subject to
the claims of the general creditors of the Employer, present and future. No
Employee, his Beneficiary or Beneficiaries, or any other person shall have,
under any circumstances, any interest whatever in any particular property or
assets of the Employer by virtue of this Restoration Plan, and the rights of the
Employee, his Beneficiary or Beneficiaries, or any other person who may claim a
right to receive benefits under this Restoration Plan shall be no greater than
the rights of an unsecured general creditor of the Employer.

 

11. Merger, Consolidation, or Acquisition

 

In the event of a merger, consolidation, or acquisition where the Employer is
not the surviving corporation, unless the successor or acquiring corporation
shall elect to continue and carry on this Restoration Plan, this Restoration
Plan shall terminate with respect to that Employer.

 

12. Amendment and Termination

 

The Board of Directors of the Company may at any time amend or terminate this
Restoration Plan. If this Restoration Plan should be amended or terminated, each
Employer shall remain liable for any benefits accrued by its Employees under
this Restoration Plan (determined in the case of a Participant in the active
service of the Employer on the basis of such Participant’s presumed termination
of employment as of the date of such amendment or termination) as of the date of
such action.

 

13. Restrictions on Assignment

 

The benefits provided hereunder are intended for the personal security of
persons entitled to payment under this Restoration Plan and are not subject in
any manner to the debts or other obligations of the persons to whom they are
payable. The interest of a Participant or his Beneficiary or Beneficiaries may
not be sold, transferred, assigned, or encumbered in any manner, either
voluntarily or involuntarily, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge the same shall be null and void;
neither shall the benefits hereunder be liable for or subject to the debts,
contracts, liabilities, engagements, or torts of any person to whom such
benefits or funds are payable, nor shall they be subject to garnishment,
attachment, or other legal or equitable process nor shall they be an asset in
bankruptcy, except that no amount shall be payable hereunder until and unless
any and all amounts representing debts or other obligations owed to any Employer
or any affiliate of any Employer by the Employee with respect to whom such
amount would otherwise be payable shall have been fully paid and satisfied.



--------------------------------------------------------------------------------

- 8 -

 

14. Continued Employment

 

Nothing contained in this Restoration Plan shall be construed as conferring upon
any employee the right to continue in the employment of the Employer in any
capacity.

 

15. Liability of Committee

 

Unless resulting from his own fraud or willful misconduct, no member of the
Committee shall be liable for any loss arising out of any action taken or
failure to act by the Committee or a member thereof in connection with this
Restoration Plan. The Committee and any individual member of the Committee and
any agent thereof shall be fully protected in relying upon the advice of the
following professional consultants or advisors employed by the Employer or the
Committee: any attorney insofar as legal matters are concerned, any accountant
insofar as accounting matters are concerned, and any actuary insofar as
actuarial matters are concerned.

 

16. Indemnification

 

The Employers hereby jointly and severally indemnify and agree to hold harmless
the members of the Committee and all directors, officers and employees of an
Employer against any loss, claim, cost, expense (including attorneys’ fees),
judgment or liability arising out of any action taken or failure to act by the
Committee or such individual in connection with this Restoration Plan; provided,
however, that this indemnity shall not apply to an individual if such loss,
claim, cost, expense, judgment or liability is due to such individual’s fraud or
willful misconduct.

 

17. Rights of Other Employers to Participate

 

The Company has adopted this Restoration Plan effective as of January 1, 1991 on
behalf of the Company. Any other Employer which may be a participating Employer
in the Basic Plan may, in the future, adopt this Restoration Plan by formal
action on its part and with the approval of the Board of Directors of the
Company. The administrative powers and control of the Company, as provided in
this Restoration Plan, shall not be deemed diminished under this Restoration
Plan by reason of the participation of any other Employer and the administrative
powers and control granted hereunder to the Company and to the Committee shall
be binding upon any Employer adopting this Restoration Plan. Each Employer
adopting this Restoration Plan shall have the obligation to pay the benefits to
its employees hereunder and no other Employer shall have such obligation and any
failure by a particular Employer to live up to its obligations under this
Restoration Plan shall



--------------------------------------------------------------------------------

- 9 -

 

have no effect on any other Employer. Any Employer may terminate this
Restoration Plan at any time by formal action on its part subject to the
provisions of Section 12 hereof.

 

18. Change in Employment Status

 

Notwithstanding any provision herein to the contrary, in the event that the
Company, in its sole discretion, determines that any Participant in this
Restoration Plan is, at any time prior to his date of termination of employment,
no longer eligible for participation in this Restoration Plan because of a
change in his employment classification, such Participant shall cease to be a
Participant in this Restoration Plan as of the date such determination is made
by the Company and no contributions shall be made by him or on his behalf to
this Restoration Plan during such period while he is in an ineligible status and
prior to the date, if any, on which he subsequently becomes eligible for
participation in this Restoration Plan. In the event his employment is
terminated while he is in an ineligible status, his benefit under Section 9
hereof shall be determined as of the date of his termination and paid in
accordance with the provisions of Section 10 hereof.

 

19. Law Governing

 

This Restoration Plan shall be construed in accordance with and governed by the
laws of the State of Texas.

 

20. Effective Date

 

This Restoration Plan shall be effective as of January 1, 1991.

 

IN WITNESS WHEREOF, LUFKIN INDUSTRIES, INC. has caused this instrument to be
executed by its duly authorized officers on the l6th day of November, 1990, to
be effective as of January 1, 1991.

 

(CORPORATE SEAL)     ATTEST:   LUFKIN INDUSTRIES, INC.

/s/ C.J. Haley, Jr.

--------------------------------------------------------------------------------

  By  

/s/ F.B. Stevenson

--------------------------------------------------------------------------------

    Secretary   Title:   President

 

 



--------------------------------------------------------------------------------

AMENDMENT ONE TO

 

THRIFT PLAN RESTORATION PLAN

 

FOR SALARIED EMPLOYEES OF LUFKIN INDUSTRIES, INC.

 

WHEREAS, effective as of January 1, 1991, the THRIFT PLAN RESTORATION PLAN FOR
SALARIED EMPLOYEES OF LUFKIN INDUSTRIES, INC. (hereinafter referred to as the
“Restoration Plan”) was adopted by Lufkin Industries, Inc. (hereinafter referred
to as the “Company”), in order to provide for the payment of retirement and
retirement related benefits to a certain select group of highly compensated
employees; whose contributions and benefits under the Thrift Plan for Salaried
Employees of Lufkin Industries, Inc. are restricted by application of the
limitations of the Internal Revenue Code.

 

WHEREAS, it is deemed desirable to amend the Restoration Plan in order to allow
certain highly compensated employees of the Company to participate prior to the
date they become eligible to participate in the Thrift Plan for Salaried
Employee of Lufkin Industries, Inc.

 

NOW, THEREFORE, the Restoration Plan is hereby amended effective as of January
1, 1993, as follows:

 

1. A new paragraph shall be added to Section 1 of the Restoration Plan to read
as follows:

 

“Effective as of January 1, 1993, the Restoration Plan has been extended to
include a select group of highly compensated employees of the Company who have
not met the service requirement for participation in the Basic Plan, but who
would otherwise qualify for participation in the Restoration Plan.”



--------------------------------------------------------------------------------

- 2 -

 

2. Section 4 of the Restoration Plan shall be amended in its entirety to read as
follows:

 

“4. Eligibility

 

A Salaried Employee of an Employer that has adopted this Restoration Plan, (a)
who is a ‘highly compensated employee’ (within the meaning of Section 414(q) of
the Code) for the applicable Plan Year, (b) who either (i) is a Participant in
the Basic Plan or (ii) is ineligible to participate in the Basic Plan but would
be eligible to participate in the Basic Plan if the service requirement for such
plan were to be waived, and (c) whose Salary Deferral Contributions and/or
allocated portion of the Employer Contributions under the Basic Plan are
limited, or would be limited if he were eligible to participate in the Basic
Plan, for such Plan Year due to the provisions of either Section 40l(a)(17),
Section 401(k)(3), Section 401(m), Section 402(g) or Section 415 of the Code,
shall be eligible to participate in this Restoration Plan for such Plan Year. In
no event shall an Employee who is eligible to participate in the Basic Plan, but
has declined to participate, be eligible to participate under this Restoration
Plan.”

 

3. Section 6 of the Restoration Plan shall be amended in its entirety to read as
follows:

 

“6. Employer’s Matching Contribution Amount

 

The Employer shall provide a matching contribution amount for each Participant
in this Restoration Plan as of each Valuation Date subsequent to the effective
date of the Restoration Plan in an amount equal to the excess of (a) the amount
of the Employer Contributions that would have been credited to the Employer
Contribution Account of the Participant under the Basic Plan as of such
Valuation Date if (i) contributions to the Basic Plan were not restricted due to
the limitations imposed by Sections 401(a)(17), 401(k)(3), 401(m), 402(g), and
415 of the Internal Revenue Code, (ii) in the case of a Participant who is
ineligible to participate in the Basic Plan, the Participant had been a
participant in the Basic Plan as of such Valuation Date, (iii) the Restoration
Plan Salary Deferral Contributions of the Participant had been included as
Salary Deferral Contributions under the Basic Plan for the valuation period just
ended over (b) the



--------------------------------------------------------------------------------

- 3 -

 

amount of the Employer Contributions, if any, that are actually allocated to his
Employer Contribution Account under the Basic Plan as of such Valuation Date.”

 

4. The second paragraph of Section 7 of the Restoration Plan shall be amended in
its entirety to read as follows:

 

“The Employer shall credit the amount of the Restoration Plan Salary Deferral
Contributions of a Participant to his Salary Deferral Contribution Reserve
Account no later than the Valuation Date next following the applicable payroll
period for which his Compensation was reduced. The Restoration Plan Salary
Deferral Contributions shall be credited among the investment fund reserve
subaccounts in accordance with either (i) the Participant’s current Investment
Fund election for Salary Deferral Contributions under the Basic Plan or (ii) in
the case of a Participant who is ineligible to participate in the Basic Plan, as
he may elect in writing, among the Investment Funds available under the Basic
Plan (and assuming for this purpose that the restrictions for Investment Fund
election in the Basic Plan apply to such election). After crediting the amount
of the Restoration Plan Salary Deferral Contributions for the valuation period
just ended, the investment fund reserve subaccounts in the Salary Deferral
Contribution Reserve Account shall also be credited as of such Valuation Date
with an amount determined by multiplying the average account balance during the
valuation period just ended by the applicable Interest Accumulation Factor that
applies on the current Valuation Date.”

 

5. The fourth paragraph of Section 7 of the Restoration Plan shall be amended in
its entirety to read as follows:

 

“The Employer shall credit to the Employer Contribution Reserve Account of the
Participant as of each Valuation Date an amount equal to the matching
contribution amount to which he is entitled as determined under Section 6 hereof
as of such Valuation Date. The Employer Contribution shall be credited among the
investment fund reserve subaccounts in accordance with either (i) the
Participant’s current Investment Fund election for Employer Contributions under
the Basic Plan or (ii) in the case of a Participant who is ineligible to
participate in the Basic Plan, as he may elect in writing, among the Investment
Funds available under the Basic Plan (and assuming for this purpose that the
restrictions for Investment Fund election in the Basic Plan apply to such
election). After crediting the Employer Contribution



--------------------------------------------------------------------------------

- 4 -

 

Reserve Account with the matching contribution amount for the valuation period
just ended, the Employer Contribution Reserve Account shall be credited as of
such Valuation Date with an amount determined by multiplying the average account
balance during the valuation period just ended by the applicable Interest
Accumulation Factor that applies on the current Valuation Date.”

 

IN WITNESS WHEREOF, LUFKIN INDUSTRIES, INC. has caused this instrument to be
executed by its duly authorized officers on the 18th day of January, 1993, to be
effective as of January 1, 1993.

 

(CORPORATE SEAL)     ATTEST:   LUFKIN INDUSTRIES, INC.

/s/ C.J. Haley, Jr.

--------------------------------------------------------------------------------

  By:  

/s/ H.J. Green

--------------------------------------------------------------------------------

Secretary   Title:   Executive Vice President

 

 



--------------------------------------------------------------------------------

AMENDMENT TWO TO THE

 

THRIFT PLAN RESTORATION PLAN

 

FOR SALARIED EMPLOYEES OF LUFKIN INDUSTRIES, INC.

 

WHEREAS, effective as of January 1, 1991, the THRIFT PLAN RESTORATION PLAN FOR
SALARIED EMPLOYEES OF LUFKIN INDUSTRIES, INC. (the “Plan”) was adopted by Lufkin
Industries, inc. (the “Company”) to provide for the payment of retirement and
retirement related benefits to a certain select group of highly compensated
employees whose contributions and benefits under The Thrift Plan for Salaried
Employees of Lufkin Industries, Inc. are restricted by application of the
limitations of the Internal Revenue Code; and

 

WHEREAS, the Company desires to amend the Plan to clarity the manner in which
participants may elect to defer compensation under the Plan and to change the
procedure by which a participant may elect a form of distribution from the Plan;

 

NOW, THEREFORE, the Plan is hereby amended as follows effective as of January
31, 2001:

 

1. Section 5 of the Plan is hereby amended in its entirety to read as follows:

 

“5. Participant’s Salary Deferral Contributions

 

Each eligible Employee may become a Participant by irrevocably electing to defer
a portion of his Compensation under this Restoration Plan for the Plan Year by
entering into a salary deferral agreement with his Employer under which he
agrees to defer a portion of his future Compensation. Any such salary deferral
agreement must be completed prior to the date specified by .the Committee, but
in any event prior to the period of service for which the Compensation is
payable. The amount of Compensation that is deferred by the Participant pursuant
to such agreement (herein referred to as the Participant’s “Restoration Salary
Deferral Contributions”) shall be subject to a maximum equal to the excess, if
any, of (i) 12% of his Compensation (or such other amount as the Committee may
authorize in its discretion) for the applicable month of the Plan Year over (ii)
the maximum Salary Deferral Contribution that he is entitled to make under the
Basic Plan for such month of the Plan Year. A Participant may, at the times and
in the manner designated by the Committee, change the specified amount of his
future deferrals of Compensation under this Restoration Plan, subject to the
above maximum rate, by entering .into a new salary deferral agreement with his
Employer with respect to such future deferrals; provided that any such new
salary deferral agreement must be completed prior to the period of service for
which the Compensation is payable.”

 

 

1



--------------------------------------------------------------------------------

2. The first paragraph of Section 10 of the Plan is hereby amended in its
entirety to read as follows:

 

The benefits payable to a Participant or, if the Participant is not living, to
his Beneficiary, under this Restoration Plan shall commence to be paid as soon
as administratively practicable following the Valuation Date coincident with or
next following the date of the Participant’s retirement or other termination of
service. For purposes of this Restoration Plan a Participant’s service with an
Employer shall not be considered to have terminated so long as such Participant
is in the employment of a Controlled Group Member.

 

A Participant may elect in accordance with procedures established by the
Committee to receive his benefit under this Restoration Plan (i) in the form of
a single cash lump sum payment or (ii) in the form of quarterly or annual cash
installments over a period of five (5) or ten (10) years. In either case, to be
effective, such election must be made prior to (x) the date a Participant
becomes a Participant or (y) the beginning of the one-year period ending on the
date the Participant (or his Beneficiary if the Participant is not living) first
becomes entitled to receive such benefit hereunder (provided that in no event
shall an election under this subparagraph (y) be effective in the same calendar
year in which the election is made). If a Participant does not choose a method
of payment in accordance with the Committee’s procedures, or fails to elect the
payment option in accordance with the above time limitations, payment to the
Participant (or his Beneficiary if the Participant is not living) shall be made
in the form of a single cash lump sum. If a benefit is to be paid in
installments, each installment payment shall equal the Participant’s total
remaining benefit divided by the number of installment payments remaining to be
paid in the installment payment period chosen by the Participant. The
Participant’s death shall not affect any such installment payment election, and
in such case any remaining installments shall be paid to the Participant’s
Beneficiary. Notwithstanding the foregoing, the Committee may establish
procedures by which a Participant may elect a form of benefit payment for the
period beginning after January 31, 2001 and ending on the effective date of a
new election made in accordance with the foregoing; provided that a Participant
who fails to make an election in accordance with such interim procedures and who
becomes (or whose Beneficiary becomes) entitled to receive a benefit during such
period shall receive such benefit in the form of a single cash lump sum.

 

The Participant’s Beneficiary (or Beneficiaries) under this Restoration Plan
shall be the Beneficiary (or Beneficiaries) of the Participant under the Basic
Plan unless the Participant makes a specific designation of Beneficiary for
purposes of this Restoration Plan in accordance with procedures established by
the Committee.

 

3. Except as hereinabove amended, the provisions of the Plan as previously
amended shall remain in fall force and effect.

 

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer on this 31 day of January, 2001.

 

    COMPANY ATTEST:   LUFKIN INDUSTRIES, INC.

/s/ Paul G. Perez

--------------------------------------------------------------------------------

                    Secretary

 

By:

 

 

 

D.V. Smith

--------------------------------------------------------------------------------

   

Title:

  President & Chief         Executive Officer

 

3